5 So. 3d 313 (2009)
STATE
v.
THOMPSON.
No. 2008 KA 1226.
Court of Appeal of Louisiana, First Circuit.
February 13, 2009.
WHIPPLE, J.
Decision without published opinion Conviction Affirmed for Unauthorized Entry into an Inhabited Dwelling; Habitual Offender. Adjudication Affirmed; and Conviction and Sentence for Injuring or Killing of a Police Animal Affirmed; Sentence for Unauthorized Entry Into an Inhabited Dwelling Vacated and Remanded for Resentencing on that Conviction; Conviction and Sentence for Aggravated Flight from an Officer Vacated; and Remanded to District Court for Trial on that Offense.